Citation Nr: 0830550	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-02 588	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a compensable rating for residuals of a shell 
fragment wound (SFW) to the left elbow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to 
November 1945.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in White River Junction, Vermont, which, in 
pertinent part, denied a compensable rating for residuals of 
a SFW to the left elbow.  

In September 2007, the veteran provided testimony at a 
hearing before the undersigned at the RO.  A transcript of 
the hearing is of record.

The veteran's appeal was previously before the Board in 
November 2007, when the Board granted the claim for 
entitlement to service connection for asthma/emphysema and 
remanded the claim for an increased rating for further action 
by the originating agency.  The case has been returned to the 
Board for further appellate action.

In July 2008, the veteran submitted medical evidence 
regarding his service-connected asthma and emphysema.  In a 
letter accompanying the evidence, the veteran stated that a 
60 percent evaluation might be appropriate for asthma.  
Although it does not appear that the veteran has expressed 
disagreement with the February 2008 rating decision that 
assigned an initial rating of 30 percent for 
asthma/emphysema, but his statement appears to raise a claim 
for an increased rating.  In July 2008, the Appeals 
Management Center referred this matter to the RO for initial 
adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The residuals of the SFW to the left elbow consist of a 
nontender, nonpainful scar that does not cause limitation of 
motion; and no more than slight muscle injury.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for residuals 
of a SFW to the left elbow have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.56, 4.73, 4.118, 
Diagnostic Codes 5306, 7802-7805 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in February 2005, prior to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for an increased 
rating.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by a March 2006 letter.  

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claims, this timing deficiency 
was remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the 
June 2008 SSOC. Therefore, any timing deficiency has been 
remedied.

The Board observes that this case is also affected by 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In this 
decision, the Court found that, at a minimum, adequate VCAA 
notice in increased rating cases requires: (1) that VA notify 
the claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The February 2005 letter told the veteran that to 
substantiate his claim, he should submit evidence showing 
that the disability had worsened.  It also provided examples 
of the types of evidence that he could submit or ask VA to 
obtain.  

The issue currently before the Board is entitlement to an 
increased rating for residuals of a SFW to the left elbow.  
The relevant rating criteria, as outlined below, provide for 
disability ratings not based on specific measurements or test 
results.  In addition, the veteran has been specifically 
notified by the March 2006 Dingess notification letter that 
evidence demonstrating the effect his disabilities have had 
on his employment would aid in substantiating his claim.

Although the veteran has not been notified that evidence 
showing the affect of his disability on his daily life would 
aid in substantiating his claim, the Board does not find that 
any procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim(s).  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Specifically, during the veteran's April 2008 VA examination, 
the examiner asked the veteran to describe the effect of his 
disability on his daily activities.  The veteran stated that 
there was no interference with any of his activities of daily 
living resulting from his shrapnel injury.  In addition, the 
veteran testified during his September 2007 hearing that the 
only symptoms of his SFW to the left elbow was numbness in 
the fingers of his left hand.    

Additionally, the VCAA letters provided to the veteran have 
included notice on the fourth element of Vazquez-Flores 
notice by providing examples of evidence the veteran could 
submit or ask VA to assist in obtaining.

Finally, the May 2005 rating decision and January 2006 
statement of the case included a discussion of the rating 
criteria utilized in the present case.  While such post 
adjudication notice cannot serve as VCAA notice, Pelegrini 
II; it should have served to advise a reasonable person that 
if an increased rating was provided a percentage evaluation 
would be provided under a diagnostic code.  The veteran had a 
reasonable opportunity to participate in the adjudication of 
his claim, inasmuch as it remained pending for years after 
the rating decision and SOC.  The veteran was accordingly 
made aware of the requirements for increased evaluations 
pursuant to Vazquez-Flores.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations in response 
to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

The rating criteria for evaluating scars provide that 
superficial scars which are painful on examination or are 
unstable (frequent loss of skin over the scar) warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Codes 7803 
and 7804 (2007).  Superficial scars that do not cause limited 
motion warrant a 10 percent evaluation if they involve an 
area or areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  Scars may 
also be rated based upon the limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2007).  

Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring. See 38 C.F.R. §§ 4.44, 4.45 (2007).

Muscle Group (MG) damage is categorized as mild, moderate, 
moderately severe, and/or severe, and evaluated accordingly.  
38 C.F.R. § 4.56 (2007).  Diagnostic Code 5306, pertaining to 
Muscle Group VI, including extension of the elbow and the 
extensor muscles of the elbow, provides a noncompensable 
evaluation for a slight muscle injury, a 10 percent 
evaluation for a moderate muscle injury, and a 20 percent 
evaluation for a moderately-severe injury of the nondominant 
arm and a 30 percent evaluation for a moderately-severe 
injury of the dominant arm.  38 C.F.R. § 4.73, Diagnostic 
Code 5306 (2007).

The provisions of 38 C.F.R. § 4.56, in pertinent part, are as 
follows:

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, and 
uncertainty of movement.

(d) Under Diagnostic Code 5301 through 
Diagnostic Code 5323, disabilities 
resulting from muscle injuries shall be 
classified as follows:
(1) Slight disability of muscles--(i) 
Type of injury.  Simple wound muscle 
without debridement or infection.  (ii) 
History of complaint.  Service department 
record of superficial wound with brief 
treatment and return to duty.  Healing 
with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments remained in muscle tissue.  

(2) Moderate disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in- service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings. Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.
38 C.F.R. § 4.56 (2007)

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The service treatment records show that in January 1945, the 
veteran sustained what was described as a shrapne wound of 
the left elbow during action in Belgium.  Diagnoses were mild 
wound laceration  of the mid  left upper third of the arm and 
a possible chip fracture of the left upper arm.  An X-ray 
showed a foreign body in the left upper forearm posterior to 
the head of the left fibula.  A fracture was not reported.   
The foreign body was not removed.  The wound was debrided and 
he was to return to duty in 15 days.  The next day his 
condition was described as good.  On examination for 
separation from service in November 1945, it was reported 
that the veteran had been hospitalized for 30 days for 
treatment of the shrapnel wound.  Musculoskeletal and 
neurologic examinations were reported as normal.

On examination for VA in May 1946, the veteran was found to 
have a small scar overlying the posterior surface near the 
radial head.  There was slight tenderness.  There was no 
limitation of motion or crepitance.  An X-ray examination 
showed half inch in diameter piece that appeared to be 
shrapnel with some tenderness in that area.

On VA examination later in May 1946, the left elbow wound was 
described as asymptomatic.  There was a cicatrix in the 
posterior aspect of the left elbow that measured one half 
inch in length.

Service connection for a residual scar of a SFW to the left 
elbow was granted in a July 1946 rating decision, effective 
November 8, 1945.  A claim for an increased rating was 
received in February 2005.  

In response to his claim for an increased rating, the veteran 
was provided a VA examination in April 2005.  He reported 
that his wound had not changed since it was incurred 50 years 
ago, and was currently barely noticeable, superficial, 
nonadherent, nonkeloid, and did not involve the elbow joint.  
The veteran denied experiencing pain at the elbow, denied 
paresthesias or pain in the extremity distal to the elbow, 
and had full range of motion.  There were no flare-ups of the 
condition, and no diminishing of functional capacity.  
Physical examination showed a scar proximal to the elbow 
evidenced only by blanching of the skin.  There was no 
adherence or keloid formation.  Range of motion was full 
without pain and no additional loss of motion upon repeated 
testing.  The diagnosis was a scar related to remote shrapnel 
wound with no residual effect.  

At his hearing the veteran testified that he was having no 
symptoms from his shrapnel wound other than numbness in the 
fingers.

The veteran's most recent VA examination was conducted in 
April 2008.  The examiner noted that service treatment 
records showed that the veteran sustained a shrapnel wound to 
his left elbow in January 1945.  A local debridement was 
performed superficially using Novocain, but the foreign body 
was not removed.  The veteran currently reported that he had 
no pain in his left elbow or the left forearm, but he had 
intermittent periods of numbness in his left fingers upon use 
in the past.  Precipitating factors included work associated 
with his occupation as a piano tuner.  However, since his 
retirement, the veteran had not experienced numbness because 
he had stopped performing work-related activities.  He denied 
having any pain in motion of the elbow, tenderness, or 
soreness in the musculature of the elbow or forearm.  His 
scar was noted to be tender and there were no changes in the 
use of his left arm or hand.  He denied experiencing any 
weakness, needing assistive devices, or incapacitating 
flares.  There had been no surgery on the left forearm since 
the superficial debridement that was done during service.  
The veteran had no interference with his daily living or 
personal activities due to his residual symptoms of a SFW.

On physical examination, the veteran was noted to be right-
hand dominant, and examination of the left upper extremity 
showed no obvious abnormalities, deformity, or atrophy.  The 
scar was noted to be on the lateral portion of the forearm, 
was white in color, and superficial.  It was nontender, 
nonadherent, and nonfixed to the underlying musculature 
structures.  Strength of the left arm was full, and sensation 
was intact.  The veteran reported having a mild intention 
tremor for the past 10 years that required no medication.  
Range of motion was full without pain and no additional loss 
of motion due to weakened movement, excess fatigability, or 
incoordination was observed.  

There was no intramuscular scarring, no scars indicating a 
track of shrapnel, or adherent scars.  There was no loss of 
muscle power, no muscular weakness, and no lowered threshold 
of fatigue.  X-rays showed an irregular 4 millimeter (mm) 
metallic foreign body projecting in the soft tissues distal 
to the lateral epicondyle of the left elbow.  The veteran 
declined scheduling of an EMG.  The diagnosis was shrapnel 
injury to the left forearm with a history of intermittent, 
brief paresthesias of three fingers of the left hand, which 
have resolved in the past 10 years.  The examiner concluded 
that it was as likely as not that the numbness of the fingers 
was due to the veteran's occupational activities.  

Regarding the veteran's elbow scar, a compensable rating is 
not warranted as there is no evidence that the scar is 
painful, tender, unstable, or involves an area greater than 
144 square inches.  The April 2005 and April 2008 VA 
examiners both found that the scar was superficial and did 
not result in any limitation of motion.  It was also found to 
be nonadherent and nonfixed.  Therefore, a compensable 
evaluation is not warranted for the veteran's residual elbow 
scar.

With respect to an increased rating based on residual muscle 
injury, the Board finds that the veteran's SFW to the left 
elbow most nearly approximates slight muscle injury.  The 
history of injury corresponds to that of a slight injury.  
The veteran returned to duty after a brief period of 
treatment.  There were good functional results, as evidenced 
by the absence of any limitation of motion and the report 
that it was asymptomatic by May 1946.  While the veteran's 
wound was debrided during active duty service and the April 
2008 X-ray showed a retained 4 mm metal fragment, the Board 
cannot conclude that the residuals of the veteran's SFW most 
nearly approximate moderate.  Upon recent examination, the 
veteran's left arm was noted to have full strength with 
intact sensation in the hand and fingers.  There was no loss 
of muscle power, no muscular weakness, and no lowered 
threshold of fatigue.  While the veteran did testify that he 
experienced some numbness in his fingers while he worked as a 
piano tuner, he denied any symptoms from his SFW since his 
retirement 10 years ago.  

In addition, there was no interference or impairment to his 
activities of daily living due to his SFW residuals.  There 
was no scarring indicative of a track of shrapnel, and no 
abnormalities of the left arm when compared to the right 
side.  In addition, the veteran has not manifested any of the 
cardinal signs or symptoms of muscle disability, has been 
found to have a minimal scar, and there is no evidence of 
fascial defect, atrophy, or impaired tonus.  Therefore, while 
the veteran has manifested some of the history associated 
with a moderate muscle injury, the physical findings of the 
disability clearly show that the veteran's SFW muscle 
residuals have most nearly approximated slight and a 
compensable rating is not warranted.  

The veteran has reported essentially no symptoms from his 
disability.  While he has noted numbness in his fingers, the 
medical evidence is to the effect that this is not associated 
with the service connected disability.

The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
period because the preponderance of the evidence is against 
the claim.

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The veteran's disability is essentially asymptomatic and 
exceptional manifestations have not been alleged or 
demonstrated.  Hence referral for consideration of an 
extraschedular rating is not warranted.  

The weight of the evidence is that the disability does not 
meet or approximate the criteria for an increased rating.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


ORDER

Entitlement to a compensable rating for residuals of a SFW to 
the left elbow is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


